..-,I”
i




                   Rob. Claud aibmr,    Page 2, V-161


                        aad declaring   an lmergeaay.

                             “Be it enacted by the Ieglslature
                        OS the &ate of Terasi
                              "Suc4lon 1:   That Subsection    4 of
                        Abtlclo7150 of the Revised Civil       Sta-
                        tutus of. TUMS~ 3905ir,jm and the sam Is
                        hereby amended so as to hbreatter .read as
                        follows t                         ::    : ~.
                              “Subsect¶m   1. All property, whether
                        peal or @wsonal, belonging sxcluelvel~ to
                        this State, or any .pollt lo al subdlvls ions
                        tllamof, QP the Vrtitru States, sxceptkhat”~
                        la cabh 6 mtr. la th$s W&o, uhere the
                        6tata bC sibx&u had. ad .m@:aeqnlh and .oua
                        l4w rw        p*pmb of. establ.ldhlag. thb24+ :,
                        on @eat* Pclnrs and rqM      ag ttlaro.oa.~con%W
                        labosiwu Zktate *eeount,.. tL psakteatiary -.~--
    : .; ;.,
     : .<::,.1 :




                         aald ciountf.rad. to the tax assessoF’ dr: dach
                         tadepaadeat sa!mol district.., In ~whlOh;.siiid.iT
                         POpWtyj     or any pa& ‘thereof, la’located;
                         and the taxes on saaa shall be assessed and
                           oolidoted . In the manner requlred~by’     law,?
                        ‘f’or t4b assessrat   ‘and ooll~ctlon’:.oi.:oth~r~
                      ,. taxes; ~oS%dad, that ~ral.&k~ee~-shall ,&ei ‘:~
                         assesebd and .co~leoted Sor aountf .aad’lade-
                                Pt’school dlstrldt par




                        hul.ld%txgaiad other lmprovoabat      $yd     by
                        t&~MaW'ead      sitURW$ oa fbaM !a .          1.
                              "Bee.2. The fact that oounty taxes
                        are dellhqwat, and unpeld agalnet various
                       ,&ate farms oovered by this Bubseotion, and
                        the further fact that the counties. In which
                        aaid State tams am looatbd aPe in. dire
.   -


        HOQ. o~*,,a o-r,     pys   3, v-161      .. .,


             need of bald taxea, In order to efflaloQtlY
             perform thulr goV+amsnat81 fwotlotm, .create
             aa euergenog . . : .  (bipharrls adfled)
                  firticle 5065, Subd. 3, now Article 7150, Subd.
        4, Revlsod O&v11Statutes, as amended by OhaPtOr 159,


             ..    “l%e 2a110u1u&JrQgbr?,*tJ
                                           aha    be OxMt
             Prom tox8Ulbn, to wl? :
                   II. . .
     Hon. Claud C+ilmm,~ Page 4,. V-161       .



          of operat Ierg such farm, and no debt shall
          be- created analnat, the general Enud    of
          & State In case om         ramm 40 pg-
          said tsxes sy       %~venues     of’-%  such
          farrm.B     provnedurther,     that In a=-
          lng at the amount to be paid In taxes to
          the corntim the value .of the land shall bs
          considered and not thC value of the bulld-
          lags and other Improvements owned by the
          State and situated on said land.
                 %uc .; 2. This Act shall repeai Sub-
          dlvlalon 3 of Article 5065 of the Revised
          Statutes of 1895, only in so far,as the
          aam IS ‘In:confllct    herevith.
          2.
                 “SbC.~ 3. The ‘ract tba; the ~st& -of
          Taxas has acquired valuable lads .ia!;~arloh?
          count,ies of’ the estate -of .S&aa tu. bb :ased
          In ceagbct 10s with ,tla6 State pyiit&atiary.
          8Jstam; thqrqby depr~\r~Ahe ‘6Wntlos~~wl.qe
         .3ald   Uads   ~am,:locatbd   .of .any rtjwtiW~~fr:@n
.:         t&x0* therdn;. aad .&thefarther ~iact:.*tliit~:
           .thO mat&l&3 IWhi3r-u .Bald :f&i&hr6 ,...lOo&ed
           nood skld’reveaue, ,cruats ‘an’emrgency 4 i
          . . ‘. .~“. mlphaalb. adgyl~ <
                It will be ‘noted irun a .oomparlson of the
     emphauIesd portlona~of:.the two.acts;: that: the. import-.
     aat &ange. made’~  by the FoNy-&tith.:dglalaturo     ~was30’:
     reMal that .po~tloa of ‘the.~orlgInal.:.act -.whlch,provlded
     that p &j& w          & I&?$@&$ m          &&general fund’
     for t o- pa~naa o aertaln taxe&md~ lnatead specifi-.
     oally prooIde that au& taxes, ‘lacludlng all delinquent
     t,ax+s, am    I?s, Q&& .a & t&     d#nsral SWI.
               : Without dlsouaslng th6 obvious Unconatit ut lon-
     alit* of House.Bill Ro.. 289, Act8 49th.bgl~slature,        be-
     aauae of Its dofeotlvs daptlon (brtIole~III~, Section 35,
     CcimstItutloa.of~,Texas),  It is oletar that both &use
     Sill Ro(0112 A&a~ 31st bglalature       and House Bill. Ho. ..
     2891Acts 44th bgislature,      are unaoastitutlonal     and
     ~014 Insofar as either of anch acts attempt8 to amend
     or roped1 the. provisions of Subdlvlsloa 3 of Article
     51065, (now Subdiv~sl&a 4, &tlcle      7150) siace each Is
     violat ivd of Article   XI, ,Seutlim. 9, of .the~‘Constitution
     of .Texas, which reads as follows:
       T!&~prop4rt~ of oounties,~olt~es  an4
tovns, ova04 aa4 hoi4 0aT ?or publio,pur-
poma, such as pub110 buJ 4lrrgs an4:the
sites themfor.     Fire englass an4 the ium-
lttu’i thereof, 5~9 all p$qertr used, or
lnteM44 for extlr&iiibAag flr44, PUbliO
 Hon. cla.ud Gilmor,     pago 6, V-161                        .



      on4 pook4t f0r the purpose of putting it into
      8nother -- leas-the cost of assesslug and ool-
      14ctlng th4 texr dbvlotmly that proc44ur4
      could never aacompZ.lsh anJthlng but “an idle
      oxpendlture of public ~ftinds. ? . .
             Situ24 tho~ameadmeots crested by both %ouae
  Bill No. 12 aa Etouse Bill’- No. 289 above quoted are
  uncoastltutlonal   an4 ~014 Sor the roason stated, House
  Bill No. 38, .Flftlsth Legislature    must be consldsred
, as a asparate and dlst.lnct bill,    the constltutlon~litg~
  OS vhich must be determined solely from the construction
  of Its own pr.ovlsions under the Const ltutlon and laws .of
 %xaas, which existed prior to the passage of Hous Bill
  Ho. 12 by the Thirty-first.   Legislature In 1910,
 ,..        Arti&III;    .*0t1& 5      of the condtltutl~P
oft fexall, provides ia-$8rt that.     4 L9gIslature ah.931
&we. ~ti.power to malts’a    grant. QP.authorUs the tlk-




                                        ~:.
             Rou& Bill       &!o ~j".EFl&lOth fsglslatare
      ~~~ecaingar the pqmsnt of certafn texoa 0;
       State ‘am~4:l.aan4s ta certala.counties~'dut of
       the &qorai Fund oft th4.8tate, la unconstltu-
       tlonsl and -wild as vlolatlve of the provlelone
       off Artiols z11, Se&ion. 5X, and Ar8lcle %I;
       &34tiOn   9,   OOIl4t%t,Ut;iaa     Of    T4=8.

                                               YOu.r8VOI'Ytl'llly,